[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Joseph Buckley,  Defense Counsel, for Petitioner Michael Pepper,  Assistant State's Attorney, for the State.
BY THE DIVISION
Petitioner was convicted after trial by jury of the crime of Sexual Assault in the second degree in violation of Conn. Gen. Stat. CT Page 247353a-71, Sexual Assault in the third degree in violation of Conn. Gen. Stat. 53a-72 (a), Sexual Assault in the fourth degree in violation of Conn. Gen. Stat. 53a-73 (a) and Risk of Injury in violation of Conn. Gen. Stat. 53-21. A total effective sentence on all counts of ten years execution suspended after seven years with three years probation was imposed.
The conviction which resulted in petitioner's incarceration resulted from evidence that he committed various sexual assaults on a two year old relative who was in the custody of petitioner's parents.
Both petitioner and his attorney stressed that petitioner was innocent and that the verdict was not supported by the evidence. Petitioner's attorney stressed that the judge who imposed sentence was a former state's attorney. It was argued that in some way the paucity of the evidence caused the judge and his strong law enforcement background to overreact and impose a sentence which was near the maximum.
It is not the function of this division to reconsider the evidence or to decide guilt or innocence. Petitioner, with a minor criminal record, has been convicted of four serious offenses including a young child. The sentencing judge chose to treat the separate offenses as one single course of conduct and imposed concurrent sentences. Considering that the sentences were concurrent and not consecutive, the total effective sentence was well under the maximum which could have been imposed.
It cannot be found that this sentence is inappropriate or disproportionate in light of the nature of the offenses and the protection of the public interest.
Sentence affirmed.
PURTILL, J. KLACZAK, J. BARRY, J.